Case 2:19-cv-04166-MWF-AFM Document 44 Filed 07/31/20 Page 1 of 2 Page ID #:6444



    1

    2

    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT

    9                       CENTRAL DISTRICT OF CALIFORNIA

  10

  11     RAMONTA FORTE,                              Case No. 2:19-cv-04166-MWF (AFM)
  12                         Petitioner,
                                                     ORDER ACCEPTING FINDINGS
  13           v.
                                                     AND RECOMMENDATIONS OF
  14     J. LIZARRAGA, Warden,                       UNITED STATES MAGISTRATE
                                                     JUDGE
  15                         Respondent.
  16

  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
  18    file and the Report and Recommendation (“Report”) of United States Magistrate
  19    Judge. Further, the Court has engaged in a de novo review of those portions of the
  20    Report to which objections have been made.
  21          Petitioner’s objections are overruled. With the exception of the following non-
  22    substantive point, Petitioner’s objections do not warrant discussion as they are
  23    properly addressed in the Report. Petitioner notes that in its summary of the trial court
  24    proceedings, the Report states that the trial court granted Petitioner’s request for a
  25    continuance on October 2, 2013, but the trial court actually continued the matter for
  26    other reasons. (ECF No. 43 at 19.) Accordingly, the sentence beginning at line 13 of
  27    page 14 of the Report is replaced with the following:
  28          “Petitioner sought a continuance, explaining that some of his experts needed
Case 2:19-cv-04166-MWF-AFM Document 44 Filed 07/31/20 Page 2 of 2 Page ID #:6445



    1   more time to complete their reports. Although the trial court did not explicitly rule
    2   on Petitioner’s request, the matter was nonetheless continued. (See ECF No. 377-
    3   378; ECF No. 17-29 at 32-43, 53-54.)”
    4         With the foregoing alteration, the Court accepts the findings and
    5   recommendations of the Magistrate Judge.
    6         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
    7   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
    8   denying the Petition and dismissing the action with prejudice.
    9

  10    DATED: July 31, 2020
  11

  12                                          ____________________________________
  13                                                MICHAEL W. FITZGERALD
                                                UNITED STATES DISTRICT JUDGE
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
